Citation Nr: 1137527	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating greater than 70 percent for anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1989 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran had a hearing before the Board in February 2010 and the transcript is of record.

The case was brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes the Veteran has already been granted a total disability rating based on individual unemployability (TDIU).  Accordingly, the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Board is instructed to determine whether a TDIU claim has been reasonably raised by the record, was considered and found inapplicable here.


FINDING OF FACT

The Veteran's anxiety disorder is manifested by anxiety, depression, panic attacks, irritability, some inappropriate behavior, sleep disturbances, significant social and occupational impairment, but not "total" social and occupational impairment.





CONCLUSION OF LAW

The criteria for a total (100 percent) disability rating for anxiety disorder with panic attacks have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in May 2006 and May 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2006 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating (Anxiety Disorder)

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Whether an initial rating or an increased rating claim, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

In this case, the Board finds the Veteran's symptoms remained consistent throughout the appellate time frame and, therefore, staged ratings are not appropriate here.

The Veteran claims his anxiety disorder renders him totally and completely disabled.  As indicated in the introduction, the Veteran was granted a total disability based on individual unemployability (TDIU) in a September 2003 rating decision.  The Veteran, however, contends his unemployability is solely due to his psychiatric disability and, therefore, in addition to the TDIU he should be awarded a 100 percent rating for his service-connected anxiety disorder with panic attacks.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9400. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's VA outpatient treatment records and VA examinations conducted throughout the pendency of this appeal reveal varying GAF scores ranging from 45 to 60.  

The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Clearly, the GAF score range in this case from 45 to 60 represent significantly varying severity of the Veteran's anxiety.  The Board finds noteworthy, however, that the Veteran also has been diagnosed with bipolar disorder with manifestations of various "ups" and "downs" as described in the medical evidence.  

The Veteran's VA outpatient treatment records from 2006 indicate mainly GAF scores of 45, with a GAF score of 60 most recently in April 2009.  At that time, the Veteran complained of anxiety, depression, panic attacks, decreased sleep, impulsivity, racing thoughts and anger, but indicated he had a supportive family.  

The Veteran was afforded a VA examination in July 2006 where the Veteran complained of frequent panic attacks, anger, anxiety and sleep disturbances.  He reported, however, no hospitalizations for his anxiety disorder.  On examination, the examiner noted the Veteran to be highly irritable, easily angered and argumentative.  The examiner further noted that the Veteran's described panic attacks did not fully meet traditional panic attacks.  The examiner found the Veteran to be a questionable historian.  On examination, the examiner found the Veteran fully alert and oriented with adequately neat grooming.  The Veteran had no impairment of memory, thought process, content or communication.  The Veteran did not suffer from delusions or hallucinations.  The Veteran further indicated he was married for 15 years, with three kids and loved his family.  He relied on his family for support.  He also indicated he was unemployed and did not really leave his house without his wife.  With regard to suicidal ideation, the Veteran indicated he thinks about suicide, but could never do it because he loves his family too much to hurt them.  The examiner diagnosed the Veteran with anxiety disorder and probable bipolar disorder and probable somatoform disorder.  The examiner assigned the Veteran a GAF score of 55 opining the Veteran was not totally and permanently disabled.

The Veteran testified before the Board that he did not feel his condition has ever improved.  He indicates he cannot handle leaving the house without his wife or being without his wife, even at home, for any lengthy period of time.  He regarded his wife as his "security blanket" and indicated he simply cannot handle being without her.  He further described other symptomatology that he felt had worsened with time.  

Accordingly, the Board remanded this claim and afforded the Veteran an additional VA examination in June 2010.  Again the Veteran reported no hospitalizations and complained of anxiety, panic attacks and anger.  The examiner also described the Veteran has periods of times where he feels he can survive on very little sleep, has a burst of energy, and can accomplish many tasks in a day followed by a period of severe depression.  The Veteran overall avoids crowds and does not socialize unless he is with his wife, whom he described as his "security blanket."  He is unemployed, although tried to find employment in the past.  The Veteran is mostly homebound and tries to help his son at home and his wife with her home-based company.  He reported that his symptoms of anxiety and panic had interefered with his ability to be on his own and be productive outside the house. The examiner, on examination, found no evidence of thought disorder, inappropriate behavior, memory impairment, delusions, hallucinations or defect in personal hygiene.  The Veteran denied suicidal or homicidal ideation. He did have some decreased memory especially of recent events. The examiner diagnosed the Veteran with anxiety disorder and bipolar disorder assigning a GAF score of 45.

The examiner further noted there are many treatments and medications that could improve the Veteran's symptoms, but the Veteran has refused to try them.  In light of the additional treatment options, the examiner did not find the Veteran permanently and totally disabled. 

In short, the Board finds the medical evidence shows the Veteran's anxiety disorder has consistently been described as being manifested by anxiety, panic attacks, anger, irritability and sleep disturbances.  There are some inconsistent indications of inappropriate behavior related to the Veteran's anger, suicidal thoughts, without intent, and the frequency of his panic attacks.  The Veteran, however, has strong familial support from his wife and three children.  Records also indicate the Veteran is largely housebound due to his anxiety, but that he may not be compliant with all recommended medical treatment for his condition.

After a careful review of the record, the Board finds the Veteran's symptomatology simply does not warrant a total, 100 percent, disability rating.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7.  

The most consistent symptomatology of the Veteran's anxiety disorder includes significant social isolation, regular panic and anxiety attacks, angry outbursts, and some sleep disturbances.  There is some evidence of suicidal ideation and inappropriate behavior, but the Veteran has denied delusions, hallucinations or any other thought disorder.  The evidence does not support symptoms normally associated with a 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.  

Also significant, while the Veteran has been unemployed since 2001 and is largely homebound, the medical evidence suggests this is due to lack of compliance with his medical treatment.  Indeed, the June 2010 VA examiner suggested certain mood stabilizers would improve his condition.  Both the 2006 and 2010 VA examiners opined the Veteran is not totally and permanently disabled due to his anxiety disorder.  The Veteran also has a strong, lengthy marriage with three kids in which he maintains good relationships.

Clearly the Veteran has significant deficiencies in social and occupational functioning.  Such deficiencies, however, are contemplated in ratings lower than 100 percent.  More importantly, he does not have total social and occupational impairment.  For reasons explained above, the Veteran's disability simply does not warrant a 100 percent disability rating.

Extraschedular Considerations

In granting the ratings assigned here, the Board also considered whether the Veteran is entitled to a greater level of compensation at any time period on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in the rating schedule for anxiety disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers wide range of social and industrial indicators and psychiatric symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

With regard to employability, the examiners consistently indicate the Veteran has not worked since 2001.  Prior to that time, the Veteran was hired for various odd jobs.  It is clear from the medical evidence, however, that the Veteran has other unrelated medical and psychiatric conditions contributing to his unemployability.  While the Veteran's anxiety disorder clearly causes occupational impairment, this manifestation is already contemplated in the schedular criteria. 

Occupational impairment, moreover, is only one of many factors necessary to establish a 100 percent or total disability rating based on anxiety disorder.  See 38 C.F.R. § 4.130, DC 9400.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 70 percent for anxiety disorder with panic attacks is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


